FILED
                            NOT FOR PUBLICATION                              SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30014

               Plaintiff - Appellee,             D.C. No. 3:97-cr-00068-JKS

 v.
                                                 MEMORANDUM*
CYRUS D.A. BRASWELL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                  James K. Singleton, Jr., District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Cyrus D.A. Braswell appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Braswell’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. Braswell has filed pro se supplemental briefs. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                14-30014